Case 2:20-cv-00350-JMS-DLP Document 31 Filed 07/12/20 Page 1 of 2 PageID #: 334
   Case: 20-2252    Document: 00713642720      Filed: 07/12/2020   Pages: 2



       UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



 Everett McKinley Dirksen United States Courthouse                                          Office of the Clerk
         Room 2722 - 219 S. Dearborn Street                                                Phone: (312) 435-5850
              Chicago, Illinois 60604                                                      www.ca7.uscourts.gov




                                          NOTICE OF ISSUANCE OF MANDATE
  July 12, 2020


 To:            Roger A. G. Sharpe
                UNITED STATES DISTRICT COURT
                Southern District of Indiana
                104 U.S. Courthouse
                Terre Haute , IN 47807


                                          EARLENE BRANCH PETERSON, et al.,
                                          Plaintiffs - Appellees

  No. 20-2252                             v.

                                          WILLIAM P. BARR, Attorney General of the United States, et al.,
                                          Defendants - Appellants

  Originating Case Information:

  District Court No: 2:20-cv-00350-JMS-DLP
  Southern District of Indiana, Terre Haute Division
  District Judge Jane Magnus-Stinson
 Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
 certified copy of the opinion/order of the court and judgment, if any, and any direction as to
 costs shall constitute the mandate.


   RECORD ON APPEAL STATUS:                                       No record to be returned




 NOTE TO COUNSEL:
 If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
 to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
 will be disposed of.
Case 2:20-cv-00350-JMS-DLP Document 31 Filed 07/12/20 Page 2 of 2 PageID #: 335
   Case: 20-2252    Document: 00713642720      Filed: 07/12/2020   Pages: 2




 Please acknowledge receipt of these documents on the enclosed copy of this notice.

                            -----------------------------------




  Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
  Seventh Circuit.

  Date:                                               Received by:


    7/12/20
  _________________________                           ____________________________________
  form name: c7_Mandate(form ID: 135)




                                                      ____________________________________
                                                      Deputy Clerk, U.S. District Court




                                                      Laura A. Briggs, Clerk


                                                      BY: __________________________________
                                                          Deputy Clerk, U.S. District Court
